DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 5,  (all instances) could be deleted; and in figure 5, the arrow 520 points in an opposite direction to what the movement direction is described in the specification (see the specification, paragraph [0046]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, line 2, “the blanket drum” lacks proper antecedent basis, where it could be changed to “a blanket drum”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al. (US 2014/0241740).
Naruse et al. (…740) disclose a method to identify and remedy blanket creep conditions, comprising: utilizing a first sensor (86a) located adjacent to a first end of a blanket drum to take .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2014/0241740) in view of Ohta et al. (US 2015/0338760).
Naruse et al. (…740) disclose the features mentioned previously, but do not disclose sending the user a message.  Ohta et al. (…760) disclose a remedial measure that is to send a user message indicative that service is needed ([0056]; [0058]; and figure 9) [see Applicant’s claim 3].  When a blanket creep condition is indicated, a remedial measure is to send a user .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2014/0241740) in view of Landa et al. (US 2017/0361602).  
Naruse et al. (…740) disclose the features mentioned previously, but do not disclose the temperature sensor is an IR sensor.  Landa et al. (…602) disclose a temperature sensor that detects a temperature of a blanket, where the sensor is an IR sensor ([0269]) [see Applicant’s claim 12].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed sensor be an IR sensor, since as disclosed by Landa et al. (…602), an IR sensor is well known in the art for detecting a temperature of a blanket.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2014/0241740) in view of Portnoy et al. (US 2017/0160678).  
Naruse et al. (…740) do not disclose the blanket is to be in contact with a rotatable photoconductor drum and in contact with a substrate.  Portnoy et al. (…678) discloses a system including a blanket (124) that is in contact with a rotatable photoconductor drum and is for .  

Allowable Subject Matter
Claim 15 is allowed.

Claims 5, 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        April 21, 2021